Title: From Thomas Jefferson to John Adams, 31 July 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris July 31. 1785.

I was honoured yesterday with yours of the 24th. instant. When the 1st. article of our instructions of May 7. 1784. was under debate in Congress, it was proposed that neither party should make the other pay in their ports greater duties than they paid in the ports of the other. One objection to this was it’s impracticability, another that it would put it out of our power to lay such duties on alien importation as might encourage importation by natives. Some members much attached to English policy thought such a distinction should actually be established. Some thought the power to do it should be reserved in case any peculiar circumstances should call for it, tho under the present or perhaps any probable circumstances they did not think it would be good policy ever to exercise it. The footing gentis amicissimi was therefore adopted as you see in the instruction. As far as my enquiries enable me to judge France and Holland make no distinction of duties between Aliens and natives. I also rather believe that the other states of Europe make none, England excepted, to whom this policy, as that of her navigation act, seems peculiar. The question then is, Should we disarm ourselves of the power to make this distinction against all nations in order to purchase an exemption from the Alien duties in England only; for if we put her importations on the footing of native, all other nations with whom we treat will have a right to claim the same. I think we should, because against other nations who make no distinction in their ports between us and their own subjects, we ought not to make a distinction in ours. And if the English will agree in like manner to make none, we should with equal reason abandon the right as against them. I think all the world would gain by setting commerce at perfect liberty. I remember that when we were digesting the general form of our treaty this proposition to put foreigners and natives on the same  footing was considered: and we were all three (Dr. F.) as well as you and myself in favor of it. We finally however did not admit it partly from the objection you mention, but more still on account of our instructions. But tho’ the English proclamation had appeared in America at the time of framing these instructions I think it’s effect as to alien duties had not yet been experienced and therefore was not attended to. If it had been noted in the debate I am sure that the annihilation of our whale trade would have been thought too great a price to pay for the reservation of a barren power which a majority of the members did not propose ever to exercise tho they were willing to retain it. Stipulating equal rights for foreigners and natives we obtain more in foreign ports than our instructions required, and we only part with, in our own ports, a power of which sound policy would probably for ever forbid the exercise. Add to this that our treaty will be for a very short term, and if any evil be experienced under it, a reformation will soon be in our power. I am therefore for putting this among our original propositions to the court of London. If it should prove an insuperable obstacle with them, or if it should stand in the way of a greater advantage, we can but abandon it in the course of the negociation.
In my copy of the cypher, on the Alphabetical side, numbers are wanting from ‘Denmark’ to ‘disc’ inclusive, and from ‘gone’ to ‘governor’ inclusive. I suppose them to have been omitted in copying. Will you be so good as to send them to me from yours by the first safe conveyance? Compliments to the ladies and to Colo. Smith from Dr. Sir Your friend & servant,

Th: Jefferson

